Citation Nr: 0411938	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  02-06 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for cervical arthritis 
with bilateral radiculopathy, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for musculoskeletal 
chest pain, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for post herpetic 
neuritis of the left chest, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).

(The issues of entitlement to service connection for right 
carpal tunnel syndrome and right ulnar neuropathy, to include 
on a secondary basis, entitlement to service connection for 
left wrist disability and entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for right wrist 
disability as a result of treatment by Department of Veterans 
Affairs are the subjects of a separate decision.)


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran had honorable active service from November 17, 
1966, through March 20, 1979, and other than honorable 
service from March 21, 1979, through November 9, 1982.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by the Roanoke, 
Virginia Department of Veterans Affairs (VA) Regional Office 
(RO).  In January 2003, the Board ordered further development 
of this case.  The case was sent to the Board's Evidence 
Development Unit to undertake the requested development; 
however, the requested development was not completed.

The Board has granted the veteran's motion to advance his 
case on the Board's docket.

In March 2004, the veteran was notified that the authority of 
his representative, R. Edward Bates, to represent VA 
claimants had been revoked as of July 28, 2003.  Later that 
same month, the veteran responded that he desired to 
represent himself.  

The Board notes that the issues of entitlement to service 
connection for right carpal tunnel syndrome and right ulnar 
neuropathy, to include on a secondary basis, entitlement to 
service connection for left wrist disability and entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for right wrist disability as a result of treatment by the VA 
are also in appellate status.  Because this appeal was 
developed and certified to the Board while the veteran's 
claims files were already at the Board for the instant 
appeal, the service connection and 1151 issues have been 
assigned a separate docket number.  Therefore, they are the 
subjects of a separate decision.)


REMAND

With respect to all the issues on appeal, the liberalizing 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it are 
applicable.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his possession.  

With respect to the claims at issue, there is nothing in the 
record that satisfies the notification requirements of the 
VCAA.  

Furthermore, the Board is also of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claims.

With regard to the veteran's service-connected cervical spine 
disability, the veteran recently submitted copies of 
treatment records from the Richmond VA Medical Center (VAMC), 
which indicate that the veteran underwent surgery on his 
cervical spine in 2003.  These records appear to be 
incomplete, and no subsequent treatment records have been 
obtained.  All pertinent, outstanding treatment records from 
the Richmond VAMC should be obtained.

Furthermore, the Board notes that during the pendency of the 
veteran's appeal, the diagnostic criteria for evaluating 
diseases and injuries of the spine were revised, effective 
September 23, 2002 (see 67 Fed. Reg. 54,345-49 (August 22, 
2002)) and again, effective September 26, 2003 (see 68 Fed. 
Reg. 51,454 (August 27, 2003)).  Additional development of 
the medical evidence is required as a result of the changes 
in the rating criteria.  Specifically, an examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  Moreover, the report of 
examination must provide a clear picture as to the degree of 
motion loss, with consideration of pain on use or during 
flare-ups, resulting from the veteran's cervical spine 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995);  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  Therefore, up-to-date 
treatment records should be obtained and new VA orthopedic 
and neurological examinations should be ordered. 

With regard to the veteran's service-connected neuritis, the 
Board notes that although the veteran underwent a VA 
examination in January 2000, the report of this examination 
is not adequate for rating purposes.  The report of 
examination simply does not address the presence or absence 
of those symptoms that are part of the criteria for higher 
ratings for this disability.  The United States Court of 
Appeals for Veterans Claims (Court) has stated that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating criteria.  
See Massey, supra. 

With regard to the veteran's claim for a TDIU, the Board 
notes that although the veteran has undergone several VA 
examinations, there is no opinion of record that addresses 
the sole impact of the veteran's service-connected 
disabilities on his ability to obtain and retain 
substantially gainful employment.  In adjudicating a total 
rating claim, the Board may not reject the veteran's claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran's disability does not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disabilities have on his ability to work.  Friscia, 
7 Vet. App. at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 
538; and Obert v. Brown , 6 Vet. App. 532 (1993).  Hence, the 
RO should obtain medical opinion as to whether the veteran's 
service-connected disabilities, either alone or in concert, 
render him unable to obtain or retain substantially gainful 
employment.  

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  With regard to the veteran's claims 
for increased rating and entitlement to a 
TDIU, the RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. §  5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003), to include 
notification that he should submit any 
pertinent evidence in his possession.  
The RO should then undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.

2.  The RO should also undertake 
appropriate development to obtain a copy 
of any medical records, not already of 
record, including relevant treatment 
records from the Richmond VA Medical 
Center.  

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request him to submit the outstanding 
evidence.  

4.  The RO should then undertake any 
other indicated development, to include 
ordering the examinations below.

5.  Thereafter, the RO should arrange for 
the veteran to undergo VA neurological 
and orthopedic examinations by physicians 
with appropriate expertise to determine 
the nature and extent of impairment from 
the veteran's service-connected cervical 
spine disability and his service-
connected post-herpetic neuritis of the 
left chest.  The claims files must be 
provided to the examiners and 
consideration of such should be reflected 
in the completed examination reports.  
All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.   

(a)  The orthopedic examiner should 
provide detailed findings as to the 
following.  In reporting the findings, 
the examiner should attempt to dissociate 
those manifestations attributable to any 
co-existing but nonservice connected 
disabilities.

(1)  Describe the current state of 
the veteran's cervical spine, 
including the presence or absence of 
ankylosis and, if present, the 
degree thereof and whether it is at 
a favorable or unfavorable angle.

(2)  Undertake range of motion 
studies of the cervical spine, 
noting the exact measurements for 
forward flexion, extension, lateral 
flexion, and specifically 
identifying any excursion of motion 
accompanied by pain.  The examiner 
should identify any objective 
evidence of pain and provide an 
assessment of the degree of severity 
of any pain.

(3)  Ascertain whether the cervical 
spine exhibits weakened movement, 
excess fatigability or 
incoordination attributable to the 
service-connected disability, and, 
if feasible, express this in terms 
of the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to 
weakened movement, excess 
fatigability or incoordination.

(4)  Determine if there is increased 
functional impairment during flare-
ups or when the cervical spine is 
used repeatedly over a period of 
time.  If feasible, this should also 
be portrayed in terms of the degree 
of additional range of motion loss 
on repeated use or during flare-ups.  

(5)  Provide an opinion with 
supporting rational concerning the 
impact of the veteran's cervical 
spine disability on his ability to 
work.

(b)  The neurological examiner should 
respond to each of the following.  In 
reporting the findings, the examiner 
should attempt to dissociate those 
manifestations attributable to any co-
existing but nonservice connected 
disabilities.

(1)  Describe any and all 
neurological manifestations 
attributable to the service-
connected cervical spine disability.  

(2)  Note whether there are 
recurring attacks of intervertebral 
disc syndrome and whether only 
little intermittent relief is 
achieved.  Also, note whether there 
is present or absent persistent 
symptoms compatible with neuropathy 
with characteristic pain and 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of 
the diseased disc, with little 
intermittent relief.  

(3)  Quantify the number of weeks of 
incapacitating episodes (a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician) over the past 12 months.  

(4)  Describe any and all 
neurological manifestations 
specifically attributable to the 
service-connected post-herpetic 
neuritis of the left chest.  Note 
whether any nerve involvement 
results in complete paralysis 
(inability to raise arm above 
shoulder level, winged scapula 
deformity) or incomplete paralysis, 
and, if incomplete paralysis is 
found, whether such is mild, 
moderate, or severe in degree. 

(5)  Offer an opinion with 
supporting rationale as to the 
effect of the service-connected 
cervical spine disability, 
musculoskeletal chest pain and post 
herpetic neuritis of the left chest 
(as separate and distinct from the 
veteran's nonservice-connected 
disabilities) on the veteran's 
ability to work.

6.  The RO should then readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence and 
without regard to any prior decisions on 
these claims.  

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond before the claims 
files are returned to the Board for 
further appellate consideration. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


